 In the Matter of F. A. SMITH MANUFACTURING Co., INC., EMPLOYERandUNITED ELECTRICAL, RADIO AND MACHINE WORKERS OF AMERICA,C. I. 0., PETITIONERCase No. 3-R-1-305.-Decided July 18, 1947Mr. Francis X. Helgesen,for the Board.Nixon, Hargrave, Middleton, d Devaus,byMr. V. Clyde O'Brien,of Rochester, N. Y., for the Employer.111r.Hugh Harley, Jr.,of Rochester, N. Y., for the Petitioner.111r.Morton B. Spero,of counsel to the Board.DECISIONANDORDEROn June 25, 1946, United Electrical, Radio, and Machine Workersof America, C. I. 0., herein called the Petitioner, filed with the Re-gional Director of the Third Region (Buffalo, New York), a petition-alleging that a question affecting commerce had arisen concerningthe representation of certain employees of F. A. Smith Manufacturing,Co., Inc.,"Rochester, New York, herein called the Employer, andrequesting an investigation and certification of representatives pur-suant to Section 9 (c) of the National Labor Relations Act.On July8, 1946, the Employer and the Petitioner executed a "STIPULATIONFOR CERTIFICATION UPON CONSENT ELECTION."On July 31, 1946, pursuant to the above Stipulation and in accord-ance with the Rules and Regulations of the Board, an election by secretballot was conducted among employees in the stipulated unit, to deter-mine whether or not they desired to be represented by the Petitioner.Upon the conclusion of the election, a Tally of Ballots was furnishedthe parties.The Tally shows that, of the 447 eligible voters, 429 castballots, of which 189 were for the Petitioner, 225 were against thePetitioner, 12 were challenged, and 3 were void.On August 2, 1946, the Petitioner filed a number of objections to the.conduct of the election, requesting that the election be set aside.OnDecember 31, 1946, the Regional Director, following an investigation,1The name ofthe Employerappears above as amended at the hearing74 N L R. B., No. 102.544 F. A. SMITH MANUFACTURING Co., INC.545issued and duly served upon the parties a Report on Objections, inwhich lie found that the objections raised substantial and material is-sues and recommended that a hearing be held on the said objections.And, on January 8, 1947, the Employer filed exceptions to the Reporton Objections.Thereafter, on March 19, 20, and 21, 1947, a hearing onthe issues in this case was held at Rochester, New York, before JohnH. Dorsey, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error, and are hereby affirmed.The objections filed by the Employer allege, in substance, thatbefore the election, the Employer, by anti-union acts and statepients,of its agents, by causing coercive and threatening anti-union literatureto be issued and distributed among its employees, and by discriminat-ing against the adherents of the Petitioner in the application of itsno-solicitation rule, prevented the free choice by its employees oftheir bargaining representative.The Petitioner adduced considerable testimony at the hearing withrespect to these allegations, while the Employer, on its part, adducedtestimony calculated to show that the election herein represented thefree and uncoerced choice of its employees.We find it unnecessary,however, to pass upon the merits of the contentions of the parties.Under all the circumstances of the case, including the fact that almosta year has now elapsed since the holding of the election, we do notbelieve that any practical purpose would be served even were we tovacate and set aside the election at the present time.Accordingly,we shall dismiss the petition without prejudice to the filing of a newpetition.2ORDERAs part of the investigation to ascertain representatives for thepurposes of collective bargaining, and upon the entire record in thecase,IT IS HEREBY ORDERED that the petition for investigation and certi-fication of employees of F. A. Smith Manufacturing Co., Inc., Roches-ter,New York, filed by United Electrical, Radio and Machine Work-ers of America, C. I. O., be, and it hereby is, dismissed withoutprejudice.2We find it unnecessary,in view of the foregoing,to pass on the Employer's request fororal argument made subsequent to the hearing.